Morphy, J.
This is an action upon a note of hand of $1232 56, subscribed in solido by defendants, to the order of plaintiffs, and hearing interest on its face at the rate of ten per cent per annum from maturity until paid. The plaintiffs admit in their petition that on the 17th of March, 1840, they received on account, $379 50, which is credited on the hack of the note sued on ; and they pray for judgment for the balance due, with the accruing interest. The defendants having failed to answer, a judgmentby default was entered which was afterwards made final. The defendants appealed. In this court they have assigned as an error apparent on the face of the record, that the judgment appealed from is for a larger sum, than that claimed in the petition. On an inspection of the transcript before us it clearly appears that the judgment is ullrci pelitum, although for a trifling amount. It allows interest at the rate of ten per cent per annum on the balance due to plaintiffs, from the 13th of February, 1840, instead of giving it from the 17th of March following, at which latter date defendants had made a partial payment on the note.
It is therefore ordered that the judgment of the inferior court he reversed, and that the plaintiffs do recover of the defendants in solido the sum of nine hundred and one dollars and sixty-nine cents, with ten per cent interest from the 17th of March, 1840, until paid, and costs of suit below ; those of fhig appeal to he borne by the plaintiffs and appellees.